92 F.3d 1179
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Connie T. KELLER, Plaintiff-Appellant,v.DEPARTMENT OF THE ARMY;  Togo D. West, Secretary of theArmy;  Andrew Perkins, Commander;  J.M. Casky,Chief F & A;  S. Sheffler, ChiefMilitary Acct.;  Diane Rouse,Chief HRO,Defendants-Appellees.
No. 95-3148.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided July 30, 1996.

Connie T. Keller, Appellant Pro Se.
Michael Anson Rhine, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellees.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order denying relief on her claim under the Rehabilitation Act of 1973, as amended, 29 U.S.C.A. §§ 791-794 (West 1985 & Supp.1995).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Keller v. Department of the Army, No. CA-94-951-2 (E.D.Va. Nov. 6, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED